ORDER

PER CURIAM.
The Petition of Allowance of Appeal is GRANTED, and the Order of the Superior Court is REVERSED. It is also ordered that this case be REMANDED to the Superior Court to remand this matter to the trial court with instructions to VACATE its order, sustaining the preliminary objections filed by Local Union No. 654 International Brotherhood of Electrical Workers and transferring the action to the Court of Common Pleas of Philadelphia County. Pa.R.C.P. No. 1006(c)(1),(e); Zappala v. Brandolini Property Management, Inc., 589 Pa. 516, 909 A.2d 1272, 1281 (2006).
Justice SAYLOR would allow the appeal and address the matter by written opinion after briefing and argument.